DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”).

[AltContent: textbox (End region)]
       
    PNG
    media_image1.png
    234
    499
    media_image1.png
    Greyscale



Regarding claim 1, Yamazaki discloses a method for manufacturing a flexible display device (see Yamazaki, FIGs. 13A-17), the method comprising the steps of:
forming a resin layer (23, ¶ [0102]) on a surface of one side (top) of a non-flexible substrate (14, FIG. 13A), the resin layer (23) including a central region, an end region formed surrounding the central region and having a film thickness less than a film thickness of the central region (annotated FIG. 13C above), and a central end region formed surrounding the central region and being surrounded by the end region, the central end region having a film thickness greater than a film thickness of the end region (annotated FIG. 13C above);
forming an inorganic film (34, ¶ [0299]) above the resin layer (23), the inorganic film (34) including a missing part (opening for 61, FIG. 13C) where a portion of the inorganic film (34) is missing in the central end region (annotated FIG. 13C above);
peeling the non-flexible substrate (14) from the resin layer (23) by irradiating laser light from a side of the non-flexible substrate (14, FIG. 16A and ¶¶ [0375] and [0017]); and
bonding a flexible substrate (29, ¶ [0333]) to a surface of the resin layer (23) from which the non-flexible substrate (14) is peeled (FIG. 16B).

Regarding claim 2, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), the inorganic film (34) including the missing part (opening for 61) formed along at least one side in the central end region is formed (FIG. 13C).

Regarding claim 4, Yamazaki discloses the method for manufacturing according to claim 2, wherein in the step of forming the inorganic film (34), the inorganic film (34) including the missing part formed only along a short side in the central end region is formed (FIGs. 12A and 13C).

Regarding claim 5, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), the inorganic film (34) including the missing part formed in at least one corner (corner is a broad limitation and can be a corner with any size) in the central end region is formed (FIG. 13C).
Regarding claim 7, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), the inorganic film (34) including a plurality of the missing parts (opening for 61) arranged in discrete positions is formed (¶ [0323], there are a plurality of pixels).

Regarding claim 8, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), the inorganic film (34) including the missing part (opening for 61) having a rectangular shape (opening is 3-D shape comprising a rectangular shape, FIG. 13C) is formed.

Regarding claim 15, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), a barrier film (33, FIG. 13C) including the missing part is formed on the resin layer (23), and then a plurality of inorganic films (34, ¶ [0323]) forming a TFT layer are formed on the barrier film (33, FIG. 13C).

Regarding claim 16, Yamazaki discloses the method for manufacturing according to claim 15, wherein in the step of forming the inorganic film (34), the plurality of inorganic films (34) each including the missing part is formed (¶ [0323]).

Regarding claim 18, Yamazaki discloses the method for manufacturing according to claim 1, wherein in the step of forming the inorganic film (34), the inorganic film (34) completely covering the end region is formed (FIG.13C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”).
Regarding claim 9, Yamazaki discloses the method for manufacturing according to claim 1.
Yamazaki fails to disclose that in the step of forming the inorganic film (34), in a case of depositing a material of the inorganic film (34) on the resin film (23), the inorganic film (34) including the missing part (opening for 61) is formed by masking the missing part and not depositing the material of the inorganic film (34).
However, it is well-known that in order to form a pattern, one of ordinary skill in the art can either mask the patterned area and etch to form the pattern; or mask the un-patterned area and deposit to form the pattern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s missing part by masking the missing part and not depositing the material of the inorganic film.

Regarding claim 10, Yamazaki discloses the method for manufacturing according to claim 1. 
Yamazaki is silent regarding that in the step of forming the inorganic film (34), the missing part (opening for 61) is formed on the inorganic film (34) by completely depositing a material of the inorganic film (34) on the resin film (23), and then etching a portion of the inorganic film (34) in the central end region.
However, it is well-known that in order to form a pattern, one of ordinary skill in the art can either mask the patterned area and etch to form the pattern; or mask the un-patterned area and deposit to form the pattern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s missing part by completely depositing a material of the inorganic film on the resin film, and then etching a portion of the inorganic film in the central end region.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”) in view of Miyata et al. (US PG-Pub No.: 2011/0087034 A1, hereinafter, “Miyata”)
Regarding claim 17, Yamazaki discloses the method for manufacturing according to claim 1.
Yamazaki is silent regarding that in the step of forming the inorganic film, the inorganic film including the missing part having a width of 300 µm or greater is formed.
However, Miyata discloses that a width of a TFT is greater than 300 µm (¶ [0315]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Yamazaki’s TFT having a width greater than 300 µm, as taught by Miyata, in order form TFT. Accordingly, the missing part including opening for 61 and TFT has a width of 300 µm or greater.

Allowable Subject Matter
Claims 3, 6, 11-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 3, in particular, the inorganic film including four of the missing part formed individually along each of four different sides in the central end region.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 6, in particular, the inorganic film including four of the missing part formed individually in each of four different corners in the central end region.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 11, in particular, the missing part is formed on the inorganic film by simultaneously etching a portion of the inorganic film in a bending portion disposed between a display region and a terminal portion of the flexible display device and a portion of the inorganic film in the central end region.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 12, in particular, in forming the resin layer, a first resin layer is formed on a surface of one side of the non-flexible substrate, then an intermediate layer is formed on the first resin layer, and then a second resin layer is formed on the intermediate layer, and in the step of forming the inorganic film, the inorganic film including the missing part is formed on the second resin layer. Claims 13-14 depend upon claim 12.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 19, in particular, in the step of forming the inorganic film, in a case of depositing a material of the inorganic film, the inorganic film not covering at least a portion of the end region is formed by masking at least a portion of the end portion and not depositing the material of the inorganic film.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 20, in particular, in the step of forming the inorganic film, the inorganic film not covering at least a portion of the end region is formed by completely depositing a material of the inorganic film on the resin film, and then etching a portion of the inorganic film in the end region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/           Primary Examiner, Art Unit 2892